Case 9:19-cv-80893-RS Document 39 Entered on FLSD Docket 02/20/2020 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-80893-CIV-SMITH


 LAURA LOOMER,
                            Plaintiff,
 v.
 FACEBOOK, INC.,
                            Defendant.
                                                    /

      REQUEST FOR TELEPHONIC STATUS CONFERENCE AND MOTION TO
                     EXTEND DISCOVERY DEADLINE

        Plaintiff Laura Loomer hereby respectfully requests that this Court issue an order

 extending the fact discovery deadline by a modest 91 days or until and including Monday, May

 25, 2020. An order extending the fact discovery deadline would be prudent, as before significant

 resources are expended in this regard, which will entail travel out of the state for depositions, it

 would be time and cost efficient to determine whether this case can be settled pursuant to the

 Court’s order of February 18, 2020 requiring the parties to undertake mediation before March 27,

 2020. A date of March 26, 2020 for this mediation has been selected.

       In sum, an order extending the discovery deadline for a modest period will allow for the

 parties to participate in mediation before having to expend significant resources for discovery.

        Lastly, Plaintiff respectfully requests a telephonic status conference at the Court’s

 convenience.

        Defendants do not consent to this motion.

 Dated: February 20, 2020                                     Respectfully Submitted,

                                                              s/ Larry Klayman_______
Case 9:19-cv-80893-RS Document 39 Entered on FLSD Docket 02/20/2020 Page 2 of 3



                                                Larry Klayman, Esq.
                                                KLAYMAN LAW GROUP P.A.
                                                7050 W. Palmetto Park Rd #15-287
                                                Boca Raton FL 33433
                                                Tel: (561) 558-5536
                                                Email: leklayman@gmail.com




                                       2
Case 9:19-cv-80893-RS Document 39 Entered on FLSD Docket 02/20/2020 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

 electronically and served through the court’s ECF system to all counsel of record or parties on

 February 20, 2020


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               1
